Title: Franklin et al.: Report to the Académie Royale des Sciences, [26 March 1779]
From: Franklin, Benjamin
To: 


[March 26, 1779]
M. Lavoisier ayant demandé à LAcadémie au nom des Regisseurs des poudres son avis sur la meilleure manière de reconstruire le magazin à poudre de L’Arsenal et La Compagnie nous ayant nomme M. Franklin M. D’arcy M. De Montigny M. Perronet M. Lavoisier et moi Commissaires à ce sujet Nous allons lui faire part de nos observations sur cet objet important et de ce que nous croyons qu’il seroit le plus avantageux de faire pour le remplir.
Pour qu’un Magazin à Poudre soit le mieux construi, non seulement il faut le mettre autant qu’il est possible à l’abri des accidens extérieurs et intérieurs du feu et de l’eau, mais encore qu’il le soit de maniere que ces accidens arrivans, surtout par rapport au feu, il en résulte le moins de maux et de dommages possibles car on ne sait que trop, que malgré toute la prudence humaine, ces accidens arrivent.
Dirigés par ces vûes, après avoir conféré avec Messieurs les Regisseurs sur l’Endroit le plus propre à établir le nouveau Magazin nous étions convenus quil seroit bati en saillie sur le fossé de l’arsenal en dessus des plus hautes eaux comme on le voit dans le dessein, et qu’il seroit construit de la manière suivante:
D’une forme quarrée, chacun des côtés devoit avoir, pris intérieurement, 24 pieds; ses murs devoient avoir 12 pieds de hauteur du Rez de chaussée du jardin au dessus de l’entablement, leur epaisseur devoit être au moins de 7½ pieds; les paremens intérieurs de ces murs devoient être en ligne droite mais leur face inclinée à l’horizon en sorte que le magazin devint par là évasé ou plus large en haut qu’en bas dans une certaine proportion, afin de faciliter par cette forme d’entonnoir la sortie du fluide de la poudre en cas d’explosion. Au lieu d’être en ligne droite les paremens intérieurs de ces murs devoient être en ligne courbe. Sur le sens horizontal la concavité tournée en dehors ou bien en arc de cercle dont la corde seroit de 24 pieds ces murs elevés à plomb devoient être flanqués à chaque angle, par un corps quarré de maçonnerie de 14 pieds 2 pouces. Enfin comme dans un pareil magazin on n’a point à craindre les bombes, La couverture devoit être en ardoise et legere, afin qu’en cas d’accidens, le tout fut enlevé facilement, comme on sait que cela se pratique, dans les moulins à poudre. Tous ces détails sont sensibles dans le dessin des plans, et élevations de ce magazin qui sont sous les yeux de L’Académie.
Telle étoit la construction que nous nous proposions de lui donner et les différentes dimensions que nous avions reglé pour les épaisseurs de ses murs, d’aprés celles que M. De Vauban a décidées autrefois et qu’on suit encore aujourdhui.
Mais lorsque nous avons cherché à approfondir ce qui avoit donné lieu à la détermination de ces dimensions, sur quoi elles étoient fondées; les Expériences que l’on avait faites sur la résistance des pierres, la force que la Poudre exerce dans son explosion Enfin les différents elemens sur lesquels il est nécéssaire d’avoir des apperçus déterminés jusqu’à un certain point pour fixer quelque chose de certain sur la forme des magazins à poudre, les dimensions de leurs murs etc. nous nous sommes bientôt apperçus que nous n’avions pas assez de données pour résoudre d’une manière convenable un problème de cette importance.
En effet Dans les dimensions que M. De Vauban a prescrites pour les magazins à Poudre, ce grand homme paroît n’avoir suivi que ce que son expérience et le bon sens lui dictoit à ce sujet et surtout par rapport aux effets de la bombe mais sans avoir pu se déterminer par la connoissance des données qui étoient requises necéssairement pour la solution de ce problème.
D’après ces considérations, et les diverses réflexions que nous avons faites à ce sujet, nous avons pensé que nous ne pouvions répondre dignement à la confiance que L’Académie nous a témoigné dans cette occasion, que nous n’ayons acquis de connoissances plus certaines et plus étendues sur les élemens dont nous avons parlé; Qu’il seroit à souhaiter en conséquence que le gouvernement ordonne qu’on fit les expériences necéssaires pour les acquérir; Qu’il en resulteroit un grand nombre de connoissances nouvelles et utiles dans un sujet entièrement nouveau sur lequel on n’a tenté jusqu’ici aucune expérience; Que les épreuves que l’on a faites pour mesurer la force de la poudre, et particulièrement l’un de nous, M. D’Arcy, donnoient lieu d’espérer de réussir dans ces recherches et qu’enfin la matière etoit d’une si grande Importance pour L’artillerie et pour La sureté du public par le grand nombre de magazins à poudre répandus dans le Royaume; Qu’il étoit de la plus grande Conséquence de déterminer par les faits Tout ce qui pouvoit mener à la solution du problème de la meilleure manière de construire les Magazins à poudre. Fait dans L’Académie des Sciences le 26 mars 1779



Le Roy
Lavoisier
Le chev. d’Arcy


B Franklin
Perronet
De Montigny



